Order, Supreme Court, New York County (William A. Wetzel, J), entered on or about July 20, 2007, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant did not establish any special circumstances warranting a downward departure from his risk level (see People v Guaman, 8 AD3d 545 [2004]). Defendant’s record shows not only a past history of serious sex crimes, but recent evidence of a continuing predisposition toward sexual activity with children. Concur—Tom, J.P., Williams, Catterson and Acosta, JJ.